 



Exhibit 10.1
First Amendment to Lease Agreement
This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of July 30, 2007, by and between SUNNYVALE BUSINESS PARK
I, LLC, a Delaware limited liability company, and SUNNYVALE BUSINESS PARK SUB,
LLC, a Delaware limited liability company (collectively, “Landlord”), and LEADIS
TECHNOLOGY, INC., a Delaware corporation (“Tenant”), with reference to the
following facts:
Recitals
A. Sunnyvale Business Park, a California limited partnership (the “Original
Landlord”), and Tenant have entered into that certain Lease Agreement dated as
of December 23, 2004 (the “Lease”), for the leasing of certain premises
consisting of approximately 11,840 rentable square feet located at 800 West
California Avenue, Suite 200, Sunnyvale, California (the “Original Premises”) as
such Original Premises are more fully described in the Lease.
B. In June 2005, Original Landlord transferred its interest to Sunnyvale Park
II, LLC, Sunnyvale Park III, LLC and Sunnyvale Park IV, LLC, as tenants in
common (“Interim Landlord”) and Interim Landlord assumed the obligations of
Original Landlord under the Lease to the extent such obligations first arose
after June 30, 2005. In December 2005, Interim Landlord transferred their
interests in the real property of which the Premises is a part, and said
interests are now owned and held by Landlord and Landlord assumed the
obligations of Interim Landlord under the Lease to the extent such obligations
first arise and accrue on or after December 12, 2005.
C. Landlord and Tenant now wish to amend the Lease to provide for, among other
things, the expansion of the Original Premises to include those certain premises
consisting of approximately 2,999 rentable square feet located at 800 West
California Avenue, Suite 220, Sunnyvale, California (the “Expansion Premises”),
which Expansion Premises are depicted on the floor plan attached hereto and made
a part hereof as Exhibit A, all upon and subject to each of the terms,
conditions, and provisions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:
     1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.
     2. Term: Landlord and Tenant acknowledge and agree that the Lease
Commencement Date is March 1, 2005 and the Expiration Date is May 31, 2010.
     3. Premises:
          3.1 Commencing on the later of: (a) August 1, 2007, or (b) the date
Landlord substantially completes the tenant improvements described in
Paragraph 6 below (the “EP Commencement Date”) the Original Premises shall be
expanded to include the Expansion Premises.
          3.2 Tenant hereby acknowledges that the Expansion Premises are
presently being occupied by Kenati Technologies, Inc. (the “Existing Tenant”).
Notwithstanding anything to the contrary in this Amendment, Landlord’s
obligation to deliver possession of the Expansion Premises to Tenant by the EP
Commencement Date is contingent upon the Existing Tenant vacating the Expansion
Premises and surrendering possession thereof to Landlord by August 20, 2007. In
the event Existing Tenant fails to timely vacate the Expansion Premises and
Landlord is unable to complete the tenant improvements described in Paragraph 6
by August 31, 2007 as a result thereof, each of Landlord and Tenant shall have
the right, in Landlord’s and Tenant’s sole discretion, to terminate this
Amendment, in which event the parties shall be relieved of all obligations under
this Amendment except for those obligations which expressly survive the
expiration or sooner termination of this Amendment. If Landlord cannot deliver
to Tenant possession of the Expansion Premises with the tenant improvements
described in Paragraph 6 below substantially complete by August 31, 2007 due to
no fault of its own, Landlord shall neither be subject to any liability nor
shall the validity of the Lease or this Amendment be affected. Landlord shall
promptly notify Tenant in writing if the Existing Tenant fails to timely vacate
the Expansion Premises and Landlord reasonably believes that it will not be able
to substantially complete the tenant improvements by August 31, 2007. From and
after the EP Commencement Date, the Base Rent for both the Original Premises and
the Expansion Premises shall be as set forth in Paragraph 4 below.
          3.3 For purposes of the Lease, from and after the EP Commencement
Date, the “Premises” as defined in Section 1.1 of the Lease and the Summary
shall mean and refer to the aggregate of the Original Premises and the Expansion
Premises consisting of a combined total of approximately 14,839 rentable square
feet. Accordingly, from and after the EP Commencement Date, all references in
this Amendment and in the Lease to the term “Premises” shall mean and refer to
the Original Premises and the Expansion Premises. Landlord and Tenant hereby
agree that for purposes of the Lease, from and after the EP Commencement Date,
the rentable square footage area of the Premises shall be conclusively deemed to
be 14,839 rentable square feet. In addition to the foregoing, it is the parties
express intention that the balance of the Term of the Lease for the Original
Premises and the Expansion Premises be coterminous with the Expiration Date of
the initial Term as specified in the Lease and that any option or renewal term
described in the Lease shall be applicable to both the Premises and the
Expansion Premises.

1



--------------------------------------------------------------------------------



 



     4. Base Rent: The Summary and Article 3 of the Lease are hereby modified to
provide that during the Term of the Lease the monthly Base Rent payable by
Tenant to Landlord, in accordance with the provisions of Article 3 of the Lease
shall be as follows:

                             Original Premises     Expansion Premises    
Aggregate Amount of              Period   Monthly Base Rent     Monthly Base
Rent   Monthly Base Rent  
3/1/05 – 5/31/05
  $ 0.00     $ 0.00     $ 0.00  
6/1/05 – 5/31/06
  $ 12,195.20     $ 0.00     $ 12,195.20  
6/1/06 – 5/31/07
  $ 12,668.80     $ 0.00     $ 12,668.80  
6/1/07 – 7/31/07
  $ 13,142.40     $ 0.00     $ 13,142.40  
8/1/07 – 8/31/07
  $ 13,142.40     $ 0.00     $ 13,142.40  
9/1/07 – 5/31/08
  $ 13,142.40     $ 7,197.60     $ 20,340.00  
6/1/08 – 5/31/09
  $ 13,616.00     $ 7,497.50     $ 21,113.50  
6/1/09 – 4/30/10
  $ 14,089.60     $ 7,797.40     $ 21,887.00  
5/1/10 – 5/31/10
  $ 14,089.60     $ 7,197.40     $ 21,287.00  

     Landlord hereby agrees to waive the requirement that Tenant pay Landlord
Base Rent as specified herein for the Expansion Premises for the first (1st)
month following the EP Commencement Date. Notwithstanding the provisions of this
Paragraph 4, Tenant’s obligation to pay Rent with respect to the Expansion
Premises shall not commence until the EP Commencement Date. Promptly after the
EP Commencement Date, Landlord and Tenant shall execute a written amendment to
the Lease, wherein the parties shall specify the actual EP Commencement Date.
Tenant shall execute and return such amendment to Landlord within fifteen
(15) days after Tenant’s receipt thereof. If, at any time, Tenant is in default
of any term, condition or provision of the Lease or this Amendment, to the
fullest extent permitted by law, any express or implicit waiver by Landlord of
Tenant’s requirement to pay Base Rent during any period of time from and after
the Lease Commencement Date shall be null and void and Tenant shall immediately
pay to Landlord all Base Rent so expressly or implicitly waived by Landlord.
     5. Advance Rent: Concurrently with Tenant’s execution of this Amendment,
Tenant shall pay to Landlord the amount of Nine Thousand Two Hundred Thirty-Six
and 92/100 Dollars ($9,236.92), which shall represent Tenant’s first monthly
installment of Base Rent and Additional Rent payable for the Expansion Premises.
     6. Condition of the Expansion Premises: Subject to the provisions of
Paragraph 3 above, on the EP Commencement Date Landlord shall deliver to Tenant
possession of the Expansion Premises in its then existing condition and state of
repair, “AS IS”, and Landlord shall not be obligated to provide or pay for any
improvement, remodeling or refurbishment work or services related to the
improvement, remodeling or refurbishment of the Expansion Premises except that
Landlord shall: (i) remove the demising wall between Suite 200 and Suite 220 and
repair all damage to the Premises incurred in connection therewith (including
any damage to flooring, walls, electrical systems and HVAC caused by such
removal work); (ii) provide Tenant with use of all cubicles and wiring existing
in the Expansion Premises as of the date hereof, provided such use shall be
subject to all of the terms and conditions of Article 25 of the Lease;
(iii) reconfigure the cubicle layout and wiring within the Expansion Premises as
reasonably requested by Tenant and approved by Landlord; (iv) professionally
clean the Expansion Premises; (v) touch-up paint in the Expansion Premises as
needed to match the Original Premises; and (vi) repair or replace, if necessary,
any damaged or stained ceiling tiles and window blinds in the Expansion
Premises. By taking possession of the Expansion Premises, Tenant shall be deemed
to have accepted the Expansion Premises in good condition and state of repair
with all of tenant improvement work required to be performed by Landlord
pursuant to this Paragraph 6 complete. Tenant expressly acknowledges and agrees
that neither Landlord nor any of Landlord’s agents, representatives or employees
has made any representations as to the suitability, fitness or condition of the
Expansion Premises for the conduct of Tenant’s business or for any other
purpose, including without limitation, any storage incidental thereto, or for
any other purpose. Any exception to the foregoing provisions must be made by
express written agreement signed by both parties. Tenant acknowledges that no
representations or warranties of any kind, express or implied, respecting the
condition of the Expansion Premises, Building, or Park or have been made by
Landlord or any agent of Landlord to Tenant, except as expressly set forth
herein.
     7. Security Deposit: Concurrent with its execution of this Amendment,
Tenant shall deliver to Landlord the sum of Seven Thousand Eight Hundred and
00/100 Dollars ($7,800.00) (the “EP Security Deposit”). The EP Security Deposit
shall be added to the Security Deposit presently being held by Landlord under
the Lease in the amount of Twenty Thousand and 00/100 Dollars ($20,000.00) (the
“Original Security Deposit”). The aggregate amount of the EP Security Deposit
and the Original Security Deposit is Twenty-Seven Thousand Eight Hundred and
00/100 Dollars ($27,800.00). From and after the EP Commencement Date, the term
“Security Deposit” shall mean and refer to the aggregate of the EP Security
Deposit and the Original Security Deposit in the amount of Twenty-Seven Thousand
Eight Hundred and 00/100 Dollars ($27,800.00). The EP Security Deposit shall be
subject to, and the use and application thereof governed by, Article 20 of the
Lease.
     8. Tenant’s Share of Direct Expenses: As of the EP Commencement Date, the
Lease shall be modified to provide that Tenant’s Share of Direct Expenses (as
defined in the Summary and Section 4.2 of the Lease) shall be increased to
25.58% of the Building and 2.87% of the Park.
     9. Unreserved Parking Spaces: As of the EP Commencement Date, the Lease
shall be modified to provide that Tenant’s total parking spaces available in the
Park shall be increased to forty-four (44) and Tenant’s Reserved Parking Area
shall be increased to nineteen (19) spaces (with the other twenty-five
(25) spaces being unreserved).

2



--------------------------------------------------------------------------------



 



     10. Insurance: Tenant shall deliver to Landlord, upon execution of this
Amendment, a certificate of insurance evidencing that the Expansion Premises are
included within and covered by Tenant’s insurance policies required to be
carried by Tenant pursuant to the Lease.
     11. WI-FI Network: Effective as of the date hereof, the following provision
shall be incorporated into the Lease as Section 8.4 and made a part thereof.
“8.4 Wi-Fi Network. Without limiting the generality of the foregoing, in the
event Tenant desires to install wireless intranet, Internet and communications
network (“Wi-Fi Network”) in the Premises for the use by Tenant and its
employees, then the same shall be subject to the provisions of Section 8.4 (in
addition to the other provisions of Article 8). In the event Landlord consents
to Tenant’s installation of such Wi-Fi Network, Tenant shall, in accordance with
Article 15 of the Lease, remove the Wi-Fi Network from the Premises prior to the
termination of the Lease. Tenant shall use the Wi-Fi Network so as not to cause
any interference to other tenants in the Building or to other tenants at the
Park or with any other tenant’s communication equipment, and not to damage the
Building or Park or interfere with the normal operation of the Building or Park
and Tenant hereby agrees to indemnify, defend and hold Landlord harmless from
and against any and all claims, costs, damages, expenses and liabilities
(including attorneys’ fees) arising out of Tenant’s failure to comply with the
provisions of Section 8.4, except to the extent same is caused by the gross
negligence or willful misconduct of Landlord and which is not covered by the
insurance carried by Tenant under this Lease (or which would not be covered by
the insurance required to be carried by Tenant under this Lease). Should any
interference occur, Tenant shall take all necessary steps as soon as reasonably
possible and no later than three (3) calendar days following such occurrence to
correct such interference. If such interference continues after such three (3)
day period, Tenant shall immediately cease operating such Wi-Fi Network until
such interference is corrected or remedied to Landlord’s satisfaction. Tenant
acknowledges that Landlord has granted and/or may grant telecommunication rights
to other tenants and occupants of the Building and to telecommunication service
providers and in no event shall Landlord be liable to Tenant for any
interference of the same with such Wi-Fi Network. Landlord shall use
commercially reasonable efforts to cause other tenants and occupants of the
Building to be subject to the same or similar restrictions as imposed upon
Tenant pursuant to this Section 8.4. Landlord makes no representation that the
Wi-Fi Network will be able to receive or transmit communication signals without
interference or disturbance. Tenant shall (i) be solely responsible for any
damage caused as a result of the Wi-Fi Network, (ii) promptly pay any tax,
license or permit fees charged pursuant to any laws or regulations in connection
with the installation, maintenance or use of the Wi-Fi Network and comply with
all precautions and safeguards recommended by all governmental authorities, and
(iii) pay for all necessary repairs, replacements to or maintenance of the Wi-Fi
Network.”
     12. OFAC Compliance: Effective as of the date of the Amendment, the
following provision shall be incorporated into the Lease as Section 24.31 and
made a part thereof.
“24.31 Tenant Identity. Tenant represents and warrants that (a) Tenant and each
person or entity owning an interest in Tenant is (i) not currently identified on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the “List”), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Tenant constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.”
     13. Brokers: Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Amendment,
except for Cornish and Carey, who is or might be entitled to a real estate
brokerage commission in connection with this proposed transaction. If Tenant has
dealt with any person, real estate broker or agent with respect to this
Amendment, Tenant shall be solely responsible for the payment of any fee due to
said person or firm, and Tenant shall indemnify, defend and hold Landlord free
and harmless against any claims, judgments, damages, costs, expenses, and
liabilities with respect thereto, including attorneys’ fees and costs.

3



--------------------------------------------------------------------------------



 



     14. Effect of Amendment: Except as modified herein, the terms and
conditions of the Lease shall remain unmodified and continue in full force and
effect. In the event of any conflict between the terms and conditions of the
Lease and this Amendment, the terms and conditions of this Amendment shall
prevail.
     15. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meanings assigned to such terms in the
Lease.
     16. Authority: Subject to the assignment and subletting provisions of the
Lease, this Amendment shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, legal representatives, successors and
assigns. Each party hereto and the persons signing below warrant that the person
signing below on such party’s behalf is authorized to do so and to bind such
party to the terms of this Amendment.
     17. Incorporation: The terms and provisions of the Lease are hereby
incorporated in this Amendment.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
Landlord:
SUNNYVALE BUSINESS PARK I, LLC,
a Delaware limited liability company

                    By:   PRINCIPAL REAL ESTATE INVESTORS, LLC,               a
Delaware limited liability company,               its authorized signatory      
     
 
  By:
Name:
Its:   /s/ John H. Root
 
John H. Root
 
Investment Director Asset Management
 
  Dated: August 27, 2007
 
     
 
                 
 
      /s/ Robert T. Klinkner
Robert T. Klinkner
Investment Director Asset Management          

SUNNYVALE BUSINESS PARK SUB, LLC,
a Delaware limited liability company

                    By:   PRINCIPAL REAL ESTATE INVESTORS, LLC,               a
Delaware limited liability company,               its authorized signatory      
     
 
  By:
Name:
Its:   /s/ John H. Root
 
John H. Root
 
Investment Director Asset Management
 
  Dated: August 27, 2007
 
     
 
                 
 
      /s/ Robert T. Klinkner
Robert T. Klinkner
Investment Director Asset Management          

Tenant:
LEADIS TECHNOLOGY INC.,
a Delaware corporation

               
By:
Name:
  /s/ John K. Allen
 
John K. Allen   Dated: 8/1/07
 
   
Its:
  Vice President, Chief Financial Officer          
 
             
By:
Name:
  /s/ Michael D. Morehead
 
Michael D. Morehead
  Dated: 8/1/07
 
   
Its:
  General Counsel and Assistant Secretary          

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. This Amendment
must be executed by the chairman of the board, president or vice-president, and
the secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Amendment.

4



--------------------------------------------------------------------------------



 



Exhibit “A”
Expansion Premises

5